 



Exhibit 10.9
SECOND AMENDMENT TO EMPLOYMENT AGREEMENT
     THIS SECOND AMENDMENT TO THE EMPLOYMENT AGREEMENT (this “Second Amendment”)
by and between Nextel Communications, Inc., a Delaware corporation (the
“Company”) and Barry J. West (the “Executive”), is made and entered into as of
February 28, 2007 (the “Revised Effective Date”).
WITNESSETH:
     WHEREAS, the Executive and the Company entered into an Employment Agreement
dated as of April 1, 2004 (the “Original Agreement”) and amended the Original
Agreement as of July 25, 2006 (the “First Amendment”);
     WHEREAS, under the terms of that certain Agreement and Plan of Merger
entered into December 15, 2004 (the “Merger Agreement”), the Company merged with
and into a subsidiary of Sprint Corporation (the “Merger”), and as of the
Effective Time, Sprint Corporation became known as Sprint Nextel Corporation
(“Sprint Nextel”);
     WHEREAS, the Merger constituted a Change of Control for purposes of the
Company’s Change of Control Retention Bonus and Severance Pay Plan (“Change of
Control Plan”) and Amended and Restated Incentive Equity Plan (“Incentive Equity
Plan”);
     WHEREAS, pursuant to the terms of the Change of Control Plan, the Executive
is eligible to terminate employment for Good Reason (as defined in the Change of
Control Plan) during the Severance Period (as defined in the Change of Control
Plan);
     WHEREAS, the Executive agrees to continue to be employed and the Company
agrees to continue to employ the Executive pursuant to the terms of the Original
Agreement, as amended by the First Amendment and as amended by this Second
Amendment;
     WHEREAS, the Company and the Executive agreed in the First Amendment that
for purposes of the Change of Control Plan, the Executive’s Severance Period
would be extended until February 28, 2007 and for purposes of the Incentive
Equity Plan, the Executive’s Accelerated Vesting Period (as defined in the
Incentive Equity Plan) would be extended until February 28, 2007;
     WHEREAS, the Company and the Executive agreed in the First Amendment that
the Executive’s right to terminate his employment with the Company for Good
Reason under §3(h)(iii) of the Change of Control Plan and §2(v)(iii) of the
Incentive Equity Plan would be extended until February 28, 2007;
     WHEREAS, the Company wishes to retain the Executive, and the Executive
wishes to remain employed by the Company beyond February 28, 2007, and, to that
end the Company desires to preserve the benefits the Executive would be entitled
to receive as if he resigned with Good Reason under the Change of Control Plan
on February 28, 2007 even though he remains

 



--------------------------------------------------------------------------------



 



employed beyond that date and otherwise provide for certain rights as
specifically provided herein below; and
     WHEREAS, pursuant to Section 26 of the Original Agreement, the Company and
the Executive wish to amend the Original Agreement, effective as of the Revised
Effective Date, as set forth herein.
     NOW, THEREFORE, in consideration of the premises and of the covenants and
agreements set forth herein, the Company and the Executive agree as follows:
I.
     Effective as of the Revised Effective Date, pursuant to Section 26 of the
Original Agreement, the Executive and the Company agree to amend the Original
Agreement, as amended by the First Amendment, as provided below.
II.
     Section 4(b)(ii) is hereby amended by adding the following sentence at the
end thereof as follows:
Effective for the bonus year ending December 31, 2007, if the Executive resigns
during 2007 he will be eligible for a payment of any pro rata Bonus Award under
the Short-Term Incentive Plan, determined under the Short-Term Incentive Plan as
if he had been terminated by the Company without Cause.
III.
     Section 4(c) is hereby amended and restated in its entirety as follows:
     (c) Equity Compensation. In 2007, the Executive will not be eligible to
participate in such equity incentive plans and programs as the Company generally
provides to its senior executives.
IV.
     Subject to the Executive remaining continuously employed by the Company
through the payment date (except as provided in Section 4(c)(i) and (ii) below),
the Executive will be entitled to receive a lump sum payment of $250,000 payable
on June 30, 2007 and $250,000 payable on December 31, 2007.
     (i) Termination before June 30, 2007. If, before June 30, 2007, the
Executive resigns, or is involuntarily terminated by the Company without Cause,
the Executive will be entitled to a pro rata payment equal to the product of
$250,000 and a fraction, the numerator of which is the number of days in 2007
before and including the Executive’s termination date and the denominator of
which is 181, payable as soon as practicable after his termination date.

2



--------------------------------------------------------------------------------



 



     (ii) Termination after June 30, 2007 and before December 31, 2007. If,
after June 30, 2007 and before December 31, 2007, the Executive resigns, or is
involuntarily terminated by the Company without Cause, the Executive will be
entitled to a pro rata payment equal to the product of $250,000 and a fraction,
the numerator of which is the number of days after June 30, 2007 and before and
including the Executive’s termination date and the denominator of which is 184,
payable as soon as practicable after his termination date.
V.
     In full satisfaction of any rights to compensation or benefits to which
Executive is or might be entitled under any severance plan or program of the
Company or Sprint Nextel, including without limitation any rights under Section
9(b) of the Original Agreement, but not in satisfaction of rights upon death,
Disability or as specifically described hereinabove, and in exchange for his
agreement to deliver to the Company a release (following his termination of
employment) in the form attached hereto as Exhibit A (and to not later revoke
that release), the Executive will be entitled to:
     (i) (A) if his termination of employment is before July 1, 2007 (and the
reason for termination of employment is either termination by the Company
without Cause, or resignation by the Executive with or without Good Reason), the
Executive shall receive from the Company as soon as practicable after six months
and one day following his severance from service with the Company, a lump sum
cash payment of $1.9 million, or (B) if he remains employed with the Company
through June 30, 2007, receive from the Company as soon as practicable after
January 2, 2008, a lump sum cash payment of $1.9 million;
     (ii) continue participation in the Company’s health care, life and
long-term disability plans, substantially on the same basis that the Executive
participated in such health care, life and disability plans prior to the
termination of employment for 24 months after his termination of employment;
provided, however, that benefits otherwise receivable by the Executive under
this Section 9(b)(ii) shall be applied against the maximum period of
continuation coverage provided under Section 4980B of the Code; and
     (iii) receive acceleration, as of February 28, 2007, of all unvested stock
options that have not otherwise vested and any vested stock options shall remain
outstanding and exercisable for 12 months following the Executive’s termination
of employment (but in no event longer than the term of the stock option, as
calculated without regard to any termination of employment).
VI.
     Except as specifically amended herein, the Agreement shall remain
unchanged, and as amended herein, shall continue in full force and effect until
the expiration of the Employment

3



--------------------------------------------------------------------------------



 



Term pursuant to Section 2 of the Original Agreement, as amended by the First
Amendment and as further amended by this Second Amendment.
     IN WITNESS WHEREOF, the Company has caused this Second Amendment to be
signed by an officer pursuant to the authority of its Board, and the Executive
has executed this Second Amendment, as of the day and year first written above.

            Sprint Nextel Corporation
      By:   /s/ Gary D. Forsee         Gary D. Forsee        Chief Executive
Officer              /s/ B.J. West       Barry J. West         

4



--------------------------------------------------------------------------------



 



         

EXHIBIT A
Release
     WHEREAS, Nextel Communications, Inc. (the “Company”), a Delaware
corporation, and Barry J. West (the “Executive”) are parties to an Employment
Agreement, dated April 1, 2004 (the “Original Agreement”), and amended as of
July 25, 2006 (the “First Amendment”) and subsequently amended as of
February 28, 2007 (the “Second Amendment”); and
     WHEREAS, the Executive’s employment with the Company terminated on
                                         (the “Separation Date”); and
     WHEREAS, the Executive has agreed to sign this release (the “Release”)
under Section IV of the Second Amendment and is required to sign the Release in
order to receive the benefits under Section 9(b), as amended by Section IV of
the Second Amendment.
     NOW THEREFORE, in consideration of the promises and agreements contained
herein and other good and valuable consideration, the sufficiency and receipt of
which are hereby acknowledged, and intending to be legally bound, the Executive
agrees as follows:
This Release is effective on the Effective Date, as defined in Section 7(b)
hereof.

1.   In consideration of the payments to be made and the benefits to be received
by the Executive pursuant to Section 9(b) of the Original Agreement, as amended
by Section IV of the Second Amendment, the Executive, for himself and the
Executive’s dependents, successors, assigns, heirs, executors and administrators
(and the Executive’s and their legal representatives of every kind), hereby
irrevocably and unconditionally releases, acquits and forever discharges Nextel
Communications, Inc. (the “Company”, a term which for purposes of this Release
includes its parents, predecessors, subsidiaries, divisions,
successors-in-interest, related or affiliated companies, successors, all of its
and their current and former officers, directors, stockholders, members,
employees, heirs, assigns, representatives, insurers, agents and counsel and all
persons acting by, through, under or in concert with any of them, whether in
their individual or official capacities, unless the context otherwise clearly
requires) from any and all arbitrations, complaints, claims, charges,
liabilities, obligations, promises, agreements, controversies, damages, actions,
causes of action, suits, rights, demands, costs, losses, debts and expenses
including claims for attorney’s fees, demands, damages, suits, proceedings,
actions and/or causes of action of any kind whatsoever and every description,
whether known or unknown, suspected or unsuspected, which the Executive now has,
may have, claimed to have, or any time had against the Company prior to the
execution of this Release or related thereto (collectively “Claims”) and the
Executive agrees not to assert any such Claims or causes of action.

  (a)   This complete release of Claims includes, without express or implied
limitation, the release of all Claims of breach of express or implied contract;
all Claims related to the Executive’s employment and the termination of his
employment; all Claims of wrongful termination of employment whether in

Initials ______

1



--------------------------------------------------------------------------------



 



contract or tort; all Claims of intentional, reckless, or negligent infliction
of emotional distress; all Claims of breach of any express or implied covenant
of employment, including the covenant of good faith and fair dealing; all Claims
of interference with contractual or advantageous relations, whether prospective
or existing; all Claims of deceit or misrepresentation; all Claims of
discrimination under local, state or federal law; and any legal restrictions on
the Company’s right to terminate employees, or any federal, state, local
statutory or common law or other governmental statute, regulation or ordinance,
including, without limitation, the Sarbanes-Oxley Act of 2002; Section 1981 of
Title 42 of the United States Code; 42 U.S.C. §1981; and/or Title VII of the
Civil Rights Act of 1964; the Age Discrimination in Employment Act; the
Americans with Disabilities Act; the Equal Pay Act; the Fair Labor Standards
Act; the Family and Medical Leave Act; the Employee Retirement Income Security
Act of 1974, as amended; the Rehabilitation Act of 1973; the Racketeer
Influenced and Corrupt Organizations Act; the Virginia Human Rights Act;
Chapter 11 of the 1976 Code of Fairfax County, Virginia; all Claims of
defamation or damage to reputation; all Claims for reinstatement; all Claims for
punitive or emotional distress damages; all Claims for wages, bonuses,
severance, back or front pay or other forms of compensation which are based upon
or arise from the acts, practices, transactions, events, and/or facts underlying
any wage claim that was or could have been asserted; and all Claims for
attorney’s fees and costs.

  (b)   Notwithstanding the foregoing, nothing herein shall require the
Executive to release (i) any rights under the terms of the Original Agreement,
as amended by the First Amendment and the Second Amendment, (ii) any Claim for
benefits to which the Executive is or will be entitled in the ordinary course
under the terms of the Company’s benefit plans, or (iii) any indemnity against
claims, costs or expenses to which the Executive may be entitled as a result of
having served as an officer of the Company or any of its affiliates pursuant to
their respective articles or by-laws; any agreement with the Executive; or any
policies of insurance the Company or any of its affiliates may maintain.

2.   The Executive understands and acknowledges that the Company does not admit
any violation of law, liability or invasion of any of his rights and that any
such violation, liability or invasion is expressly denied. The consideration
provided for this Release is made for the purpose of settling and extinguishing
all claims and rights (and every other similar or dissimilar matter) that the
Executive ever had or now may have against the Company to the extent provided in
this Release. The Executive further agrees and acknowledges that no
representations, promises or inducements have been made by the Company other
than as appear in the Agreement and this Release.

3.   The Executive agrees to release and discharge the Company, not only from
any and all claims which he could make on his own behalf, but also those which
may or could be brought by any person or organization, on his behalf for
monetary relief, and he specifically waives any right to recovery, directly or
indirectly, in connection with any class or collective action or representative
proceeding in which a claim or claims

Initials ______

2



--------------------------------------------------------------------------------



 



against the Company for monetary relief may arise, in whole or in part, from any
event which occurred up through and including the Effective Date.

4.   The Executive acknowledges that his waiver and release of rights and claims
as set forth in this Release is in exchange for valuable consideration which he
would not otherwise be entitled to receive.

5.   The parties understand, agree and intend that, upon receipt of payments by
the Company benefits under Section IV of the Second Amendment, the Executive
will have received complete satisfaction of any and all claims, whether known,
suspected, or unknown, that he may have or had against Company, and he thereby
waives any and all relief not explicitly provided for herein.

6.   The Executive agrees to pay any reasonable legal fees or costs incurred by
the Company as a result of any breach of his promises in this Release, including
his promise to fully release the Company from all claims and to compensate its
attorneys for their legal fees, except to the extent that he challenges the
validity of the Release under the Age Discrimination in Employment Act, in which
case the Company may only recover such fees and expenses as may be permitted by
state and federal law.

7.   The Executive further represents, agrees and acknowledges that:

  (a)   he has been advised by the Company to consult with his own legal counsel
prior to executing and delivering this Release, has had an opportunity to
consult with and to be advised by legal counsel of the Executive’s choice, fully
understands the terms of this Release, and enters into this Release freely,
voluntarily, without coercion or duress of any kind and intending to be bound;  
  (b)   he has been given the opportunity to consider this Release for a period
of at least twenty-one (21) days. In the event that the Executive has executed
this Release within less than twenty-one (21) days of the date of its delivery
to him, the Executive acknowledges that such decision was entirely voluntary and
that he had the opportunity to consider this Release for the entire twenty-one
(21) day period. The Executive and the Company acknowledge that for a period of
seven (7) days from the date that the Executive executes this Release (the
“Revocation Period”), he shall retain the right to revoke this Release by
written notice that is received by the Company’s General Counsel before the end
of such Revocation Period. Provided that this Release is not revoked pursuant to
the preceding sentence, this Release shall become effective, binding,
irrevocable and enforceable on the date immediately following the last day of
the Revocation Period (the “Effective Date”). If the Executive exercises his
right to revoke this Release, the Executive will forfeit his right to receive
any of the benefits provided for herein or therein, without affecting the
effectiveness of the termination of the Executive’s employment with the Company
under Section 9(b) of the Original Agreement, and without altering the
termination of the Executive’s employment from all offices and any directorships
and any fiduciary positions;

Initials _______

3



--------------------------------------------------------------------------------



 



  (c)   in executing this Release, the Executive does not rely and has not
relied upon any representation or statement not set forth herein made by the
Company with regard to the subject matter, basis, or effect of this Release or
otherwise; and     (d)   for the purpose of implementing a full and complete
release and discharge of the Company, the Executive expressly acknowledges that
this Release is intended to include in its effect, without limitation, all
claims which the Executive does not know or suspect to exist in his favor at the
time of execution hereof, and that this Release contemplates the extinguishment
of any such claim or claims. IN EXECUTING THIS RELEASE, THE EXECUTIVE EXPRESSLY
REPRESENTS THAT HE IS DOING SO VOLUNTARILY AND OF HIS OWN FREE WILL AND THAT HE
IS OF SOUND MIND AT THE TIME OF SAID EXECUTION.     (e)   the Original
Agreement, as amended by the First Amendment and the Second Amendment, is
intended to be administered and interpreted in a manner that is consistent with
the requirements of Section 409A of the Internal Revenue Code on 1986, as
amended.

8.   The Executive represents that he has not filed any complaints or lawsuits
against the Company with any government agency or any court, and that he will
not seek to recover any monetary damages in the future with respect to Claims
that arose prior to the Effective Date; provided, however, that this shall not
limit the Executive from filing a lawsuit for the sole purpose of enforcing the
Executive’s rights under this Release, including rights reserved under
Section 1(b).

9.   The Executive waives and releases any claim that the Executive has or may
have to reemployment.

     PLEASE READ AND CONSIDER THIS RELEASE CAREFULLY BEFORE EXECUTING. THIS
GENERAL RELEASE INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.
     IN WITNESS WHEREOF, the Executive has executed and delivered this Release
on the date set forth below.

                Dated:
                                                                         Barry
J. West   

THIS RELEASE IS INVALID IF SIGNED BEFORE SEPARATION DATE
Initials ______

4